Exhibit 10.4

Execution Copy

MASTER ASSIGNMENT

OF NOTE AND LIENS

This Master Assignment of Note and Liens (this “Assignment”) dated as of
December 22, 2011, is entered into by and among Wells Fargo Capital Finance,
Inc., as the administrative agent for the Assigning Lender (in such capacity,
the “Assignor’s Agent”) under the WF Credit Agreement, the Assigning Lender (as
hereinafter defined), the Borrowers (as hereinafter defined), the Guarantor (as
hereinafter defined), the Purchasing Lenders (as hereinafter defined) and Bank
of Montreal, in its capacity as administrative agent for the Purchasing Lenders
(in such capacity (the “Purchaser’s Agent”), and together with the Purchasing
Lenders, the “Assignees”).

A. Dune Energy, Inc., a Delaware corporation (the “Parent”), Dune Properties,
Inc., a Texas corporation (collectively with the Parent, the “Borrowers”), Dune
Operating Company, a Texas corporation (the “Guarantor”), the Assignor’s Agent,
and Wayzata Opportunities Fund II, L.P., as sole lender (the “Assigning
Lender”), are party to that certain Amended and Restated Credit Agreement, dated
as of December 7, 2010 (as amended or otherwise modified from time to time
through the date hereof, the “WF Credit Agreement”).

B. Pursuant to the WF Credit Agreement, the Assigning Lender has made a term
loan to the Borrowers in an original aggregate principal amount of $40,000,000;
and in connection therewith, the Borrowers have executed and delivered a
promissory note (the “Note”) to the Assigning Lender in an original aggregate
principal amount of $40,000,000.

C. The Borrowers and certain of their subsidiaries entered into certain security
instruments to secure, inter alia, the Note and their other obligations and
liabilities to the Assignor’s Agent and the Assigning Lender, including, without
limitation, the security instruments listed on Annex I hereto (collectively, the
“Assigned Security Instruments”).

D. The Parent has entered into a restructuring plan support agreement which sets
forth the terms of the Parent’s capital restructuring plan and which includes a
$200,000,000 senior secured revolving credit facility to be provided by Bank of
Montreal and other lender parties hereto (the “Purchasing Lenders”).

E. The Assigning Lender desires to sell and assign the Assigned Rights to the
Purchasing Lenders, and the Purchasing Lenders desire to purchase and assume the
same from the Assigning Lender.

F. The Assignor’s Agent desires to sell and assign the Assigned Security
Interests (as defined below) to the Purchaser’s Agent, and the Purchaser’s Agent
desires to purchase and assume the same from the Assignor’s Agent.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the WF Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Assignment and Assumption of Indebtedness. For agreed consideration,
the Assigning Lender hereby BARGAINS, SELLS, ASSIGNS, TRANSFERS AND CONVEYS to
the Purchasing Lenders and each Purchasing Lender purchases and assumes from the
Assigning Lender, WITHOUT RECOURSE ON OR WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE (except such representations and warranties as
are expressly set forth in Sections 4 and 5 below), all of the Assigning
Lender’s rights and obligations as a “Lender” under the WF Credit Agreement and
the other Loan Documents (including, the Term Loan owing to the Assigning
Lender, the Note held by the Assigning Lender and the indebtedness evidenced
thereby) and, except as provided in the following paragraph, all other rights,
benefits, remedies, privileges, claims, demands and equities of the Assigning
Lender under or pursuant to the WF Credit Agreement, the Note and the other Loan
Documents (the “Assigned Rights”) in the percentages of such Assigned Rights as
set forth on Schedule I attached hereto.

TO HAVE AND TO HOLD the Assigned Rights unto the Purchasing Lenders, for the
benefit of their successors and assigns, forever; provided, however, that the
Assigning Lender shall retain its non-exclusive rights to indemnification or
other contingent obligations that survive the satisfaction of the Borrowers’
obligations thereunder as expressly provided for under the Loan Documents.

Section 3. Assignment and Assumption of Security Interest. For agreed
consideration, at the direction of the Assigning Lender, the Assignor’s Agent
hereby SEVERALLY BARGAINS, SELLS, ASSIGNS, TRANSFERS AND CONVEYS to the
Purchaser’s Agent, and the Purchaser’s Agent hereby purchases and assumes from
the Assignor’s Agent, WITHOUT RECOURSE ON OR WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, STATUTORY OR OTHERWISE (except such representations and warranties
as are expressly set forth in Sections 4 and 6), all security interests, liens
and other rights, titles, interests, privileges, claims, demands, equities and
charges of the Assignor’s Agent as the mortgagee, secured party and named
beneficiary existing under or pursuant to the Assigned Security Instruments and
all other rights, benefits, remedies and privileges of the Assignor’s Agent in
its capacity as the holder of the security under or pursuant to the WF Credit
Agreement, the Assigned Security Instruments and the other Loan Documents (the
“Assigned Security Interest”).

TO HAVE AND TO HOLD the Assigned Security Interest unto the Purchaser’s Agent,
for the benefit of its successors and assigns, forever; provided, however, that
the Assignor’s Agent shall retain its non-exclusive rights to indemnification or
other contingent obligations that survive the termination of Assignor’s Agent
status as such as expressly provided for under the Loan Documents.

Section 4. Representation and Warranty of Assignors. The Assigning Lender and
the Assignor’s Agent (collectively, the “Assignors”, and each individually, an
“Assignor”) each hereby severally represents and warrants that (a) the
execution, delivery and performance of this Assignment are within its power and
authority and has been duly authorized by appropriate proceedings, and (b) this
Assignment constitutes a legal, valid, and binding obligation of such Assignor
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and general principles of equity.

 

2



--------------------------------------------------------------------------------

Section 5. Representations and Warranties of Assigning Lender. Assigning Lender
hereby severally represents and warrants as follows:

a. Title. It is the legal and beneficial owner and holder of the Assigned Rights
applicable to it. Neither its Note, the indebtedness owed to it, nor any of its
other Assigned Rights is currently subject to any liens or security interests.

b. Balance of Loans. The principal balance of the Term Loan outstanding as of
the date hereof is as set forth on Annex II.

Section 6. Representations and Warranties of Assignor’s Agent. The Assignor’s
Agent represents and warrants that it is the secured party and holder of record
of the liens and security interests granted pursuant to the Assigned Security
Instruments and that it has not transferred or assigned the Assigned Security
Instruments to any other Person.

Section 7. Representations and Warranties of Assignees. Each of the Assignees
represents and warrants that (a) the execution, delivery and performance of this
Assignment are within its power and authority and has been duly authorized by
appropriate proceedings, and (b) this Assignment constitutes a legal, valid, and
binding obligation of such Assignee enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity.

Section 8. Delivery of Note; Further Assurances. Upon the effectiveness of this
Assignment, the Assigning Lender will deliver its Note to the Purchaser’s Agent
endorsed “pay to Bank of Montreal, as Administrative Agent, WITHOUT RECOURSE ON
OR WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
EXCEPT AS EXPRESSLY SET FORTH IN THAT CERTAIN MASTER ASSIGNMENT OF NOTE AND
LIENS DATED AS OF DECEMBER 22, 2011”. The Assigning Lender further agrees, at
the Assignees’ sole cost and expense, to promptly execute and deliver all such
other documents and take such other actions as may be reasonably necessary to
fully effectuate the intent and provisions of this Assignment. In order to give
record notice of the assignment of the Assigned Security Interests set forth in
this Assignment, the Assignor’s Agent agrees to execute notices of such
assignment prepared by the Borrowers and/or the Purchaser’s Agent, modified to
reflect the legal and other requirements of each jurisdiction (each, a “Notice
of Assignment”), and authorizes the Borrowers and/or the Purchaser’s Agent to
cause such Notices of Assignment to be filed in each county, parish or other
jurisdiction where any of the security instruments has been filed, but, in each
case, without recourse to the Assignor’s Agent, the Assigning Lender or their
respective participants, and without any representation or warranty of any kind,
express or implied, and at the sole cost and expense of the Borrowers. No such
Notice of Assignment shall modify or alter the terms and provisions of this
Assignment.

Section 9. Authorization of Assignees. Upon the effectiveness of this
Assignment, the Assignor’s Agent, as holder of the liens and security interests
granted pursuant to the Assigned Security Instruments, hereby agrees to execute
and deliver to the Purchaser’s Agent assignments of liens, including UCC-3
assignments, prepared by the Borrowers and/or the Purchaser’s Agent to effect
the assignments contemplated hereby, but, in each case, without recourse to the

 

3



--------------------------------------------------------------------------------

Assignor’s Agent, the Assigning Lender or their respective participants, and
without any representation or warranty of any kind, express or implied, and at
the sole cost and expense of the Borrowers. Upon the effectiveness of this
Assignment, each Assignor hereby authorizes the Assignees and their respective
agents to make such filings as are necessary to make the assignments
contemplated hereby of record in the appropriate jurisdictions.

Section 10. Miscellaneous.

a. Entire Agreement. THIS ASSIGNMENT EMBODIES THE ENTIRE AGREEMENT AMONG THE
ASSIGNORS AND THE ASSIGNEES AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, IF ANY, BETWEEN THE
ASSIGNORS AND THE ASSIGNEES RELATING TO THE SUBJECT MATTER HEREOF, AND MAY BE
AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED JOINTLY BY AN AUTHORIZED
OFFICER OF EACH OF THE ASSIGNORS AND THE ASSIGNEES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

b. Limitations. Except as expressly provided in this Assignment, none of the
Assignors makes any representation or warranty, nor shall any of them have any
responsibility to the Assignees, with respect to the accuracy of any recitals,
statements, representations or warranties contained in the WF Credit Agreement,
any Loan Document or in any certificate or other document referred to or
provided for in, or received by any “Lender” under, the WF Credit Agreement or
any Loan Document, or for the value, validity, genuineness, execution,
effectiveness, legality, enforceability or sufficiency of the WF Credit
Agreement, the Note, the Assigned Security Instruments, any other Loan Document
or any other document referred to or provided for therein or for any failure by
the Borrowers or the Guarantor or any other person or entity to perform any of
its obligations thereunder or for the existence, value, perfection or priority
of any lien or other collateral security or the financial or other condition of
the Borrowers or any Guarantor (or any other obligor or guarantor). Each
Assignee (a) confirms that it has received copies of the WF Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (b) agrees that it will, independently and without reliance upon any
Assignor, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; and (c) confirms that it is an Eligible
Transferee.

c. Schedule and Annexes. Each of Schedule I, Annex I and Annex II is hereby
incorporated in this Assignment by reference and constitutes a part of this
Assignment.

d. Successors and Assigns. This Assignment shall be binding upon each party
hereto and their respective successors and assigns.

e. Invalidity. In the event that any one or more of the provisions contained
herein shall, for any reason, be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions hereof.

 

4



--------------------------------------------------------------------------------

f. Counterparts. This Assignment may be executed in two or more counterparts,
and it shall not be necessary that the signatures of all parties hereto be
contained on any one counterpart hereof; each counterpart shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

Section 11. Release. Upon the effectiveness of this Assignment, the Borrowers,
the Assignees and the Guarantor for themselves and on behalf of their respective
officers, directors, employees, and their respective successors and assigns, do
hereby forever (i) release, discharge and acquit each of the Assignor’s Agent
and the Assigning Lender, its respective parents, subsidiaries and affiliate
corporations, officers, directors, shareholders, employees, attorneys, agents
and servants, and their respective predecessors, successors and assigns
(collectively, the “Existing Lender Parties”), of and from any and all claims,
demands, obligations, liabilities, indebtedness, responsibilities, disputes,
breaches of contract, breaches of duty or any relationship, acts, omissions,
cause or causes of action (whether at law or in equity), debts, sums of money,
accounts, compensations, contracts, controversies, promises, damages, costs,
rights of offset, losses and expenses, of every type, kind, nature, description
or character (collectively, “Losses”), whensoever arising out of any actions or
omissions of the Existing Lender Parties, and irrespective of how, why, or by
reason of what facts, whether heretofore or now existing, held or alleged, or
which could, might or may be claimed to exist, of whatever kind or nature,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
matured or unmatured, fixed or contingent (collectively, the “Existing Lender
Claims”), against the Existing Lender Parties, or any of them, each as though
fully set forth herein at length which in any way arise out of, are connected
with or relate to the WF Credit Agreement, the other Loan Documents, or to the
loans and other financial accommodations made pursuant to and evidenced by the
WF Credit Agreement or other Loan Documents or to any and all guaranties of the
Indebtedness and/or any and all collateral security for the Obligations, and
(ii) agree not to bring any action in any judicial, administrative or other
proceeding against the Existing Lender Parties, or any of them, alleging any
such Existing Lender Claim or against any other Person alleging any other claim
otherwise arising in connection with any such Existing Lender Claim (“Waiver”);
provided, however, that notwithstanding the foregoing, no release, discharge or
Waiver granted in this Section 11 by the Assignees shall be enforceable nor
applicable to any judicial, administrative or any other proceeding that the
Assignees may bring against the Assignors with respect to a breach by the
Assignors, the Assigning Lender and the Assignor’s Agent, as applicable, of the
Representations and Warranties severally made in Sections 4, 5 and 6 of this
Assignment.

Section 12. Indemnity. Without limitation to any indemnification rights under
the Loan Documents in favor of the Existing Lender Parties that survive
satisfaction of the Borrowers’ obligations thereunder, the Borrowers and the
Guarantor shall pay, indemnify, defend, and hold the Existing Lender Parties
harmless (to the fullest extent permitted by law) from and against any and all
Losses (as and when they are incurred and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration of this Assignment, the WF Credit
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, (b) with respect to any investigation, litigation, or
proceeding related to this Assignment, the WF Credit Agreement or any other Loan
Document (irrespective of whether any Existing Lender Party is a party thereto),

 

5



--------------------------------------------------------------------------------

or any act, omission, event, or circumstance in any manner related thereto, and
(c) in connection with or arising out of any presence or release of Hazardous
Materials at, on, under, to or from any assets or properties owned, leased or
operated by Borrowers, the Guarantor or any of their subsidiaries or any
Environmental Actions, Environmental Liabilities and Costs or Remedial Actions
related in any way to any such assets or properties (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, the Borrowers and the Guarantor shall have no obligation to any
Existing Lender Party under this Section 12 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Existing Lender
Party. If any Existing Lender Party makes any payment to any other Existing
Lender Party with respect to an Indemnified Liability as to which the Borrowers
and the Guarantor were required to indemnify the Existing Lender Party receiving
such payment, the Existing Lender Party making such payment is entitled to be
indemnified and reimbursed by the Borrowers and the Guarantor with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
EXISTING LENDER PARTY WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR
IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
EXISTING LENDER PARTY OR OF ANY OTHER PERSON.

Section 13. Governing Law. This Assignment shall be construed under and governed
by the laws of the State of New York. Each of the parties hereto hereby waives
any right to trial by jury.

Section 14. Consent and Waiver of Fees.

a. The Borrowers hereby consent, pursuant to Section 13.1(a)(i) of the WF Credit
Agreement, to the assignments set forth in this Assignment.

b. The Assigning Lender hereby consents pursuant to Section 15.9 of the WF
Credit Agreement, to the resignation of Wells Fargo Capital Finance, Inc. as the
Administrative Agent and upon the effectiveness of this Assignment, Wells Fargo
Capital Finance, Inc.’s resignation as Administrative Agent shall be immediately
effective.

c. The Assignor’s Agent hereby waives payment of the processing fee specified in
Section 13.2(a)(iii) of the WF Credit Agreement.

[Signatures begin on next page]

 

6



--------------------------------------------------------------------------------

The parties hereto have caused this Assignment to be duly executed as of the day
and year first written above.

 

ASSIGNORS:

WELLS FARGO CAPITAL FINANCE, INC.,

as Assignor’s Agent

By:   /s/ Gary Forlenza Name:   Gary Forlenza Title:   Vice President

 

STATE OF GEORGIA

  §   §

COUNTY OF FULTON

  §

This instrument was acknowledged before me the 19th day of December, 2011 by
Gary Forlenza, Vice President of Wells Fargo Capital Finance, Inc., a California
corporation, on behalf of such corporation.

 

/s/ Stefana Kornicer Notary Public Seal: [SEAL]

 

7



--------------------------------------------------------------------------------

WAYZATA OPPORTUNITIES FUND II, L.P.,

as Sole Assigning Lender

By: WOF II GP, L.P., its General Partner By: WOF II GP, LLC, its General Partner
By:   /s/ Blake M. Carlson Name:   Blake M. Carlson Title:   Authorized
Signatory

 

STATE OF MINNESOTA

  §   §

COUNTY OF HENNEPIN

  §

This instrument was acknowledged before me the 20th day of December, 2011 by
Blake M. Carlson, an Authorized Signatory of WOF II GP, LLC, on behalf of such
limited liability company.

 

/s/ Cheri J. Longsdorf Notary Public Seal: [SEAL]

 

8



--------------------------------------------------------------------------------

ASSIGNEES: BANK OF MONTREAL, as Purchaser’s Agent By:   /s/ Joseph A. Bliss
Name:   Joseph A. Bliss Title:   Managing Director

 

STATE OF TEXAS

  §   §

COUNTY OF HARRIS

  §

This instrument was acknowledged before me the 22nd day of December, 2011 by
Joseph A. Bliss, Managing Director of Bank of Montreal, a Canadian corporation,
on behalf of such corporation.

 

/s/ Leticia Prieto Notary Public Seal: [SEAL]

 

9



--------------------------------------------------------------------------------

ASSIGNEES:

BMO HARRIS FINANCING, INC.,

as Purchasing Lender

By:   /s/ Joseph A. Bliss Name:   Joseph A. Bliss Title:   Managing Director

 

STATE OF TEXAS

  §   §

COUNTY OF HARRIS

  §

This instrument was acknowledged before me the 22nd day of December, 2011 by
Joseph A. Bliss, Managing Director of BMO Harris Financing, Inc., a Delaware
corporation, on behalf of such corporation.

 

s/ Leticia Prieto Notary Public Seal: [SEAL]

 

10



--------------------------------------------------------------------------------

ASSIGNEES: CIT Bank, as Purchasing Lender By:   /s/ Kelly Hartnett Name:   Kelly
Hartnett Title:   Authorized Signatory

 

STATE OF UTAH

  §   §

COUNTY OF SALT LAKE

  §

This instrument was acknowledged before me the 22nd day of December, 2011 by
Kelly Hartnett, Senior Credit Officer of CIT Bank, a Utah chartered bank, on
behalf of such bank.

 

/s/ Linda Pearce Notary Public Seal: [SEAL]

 

11



--------------------------------------------------------------------------------

BORROWER: DUNE ENERGY, INC. By:   /s/ James A. Watt Name:   James A. Watt Title:
  President and CEO

 

STATE OF TEXAS

  §   §

COUNTY OF HARRIS

  §

This instrument was acknowledged before me the 21st day of December, 2011 by
James A. Watt, President of Dune Energy, Inc., a Delaware corporation, on behalf
of such corporation.

 

/s/ Sharon K. Barker Notary Public Seal: [SEAL]

 

12



--------------------------------------------------------------------------------

BORROWER: DUNE PROPERTIES, INC. By:   /s/ James A. Watt Name:   James A. Watt
Title:   President

 

STATE OF TEXAS

  §   §

COUNTY OF HARRIS

  §

This instrument was acknowledged before me the 21st day of December, 2011 by
James A. Watt, President of Dune Properties, Inc., a Texas corporation, on
behalf of such corporation.

 

/s/ Sharon K. Barker Notary Public Seal: [SEAL]

 

13



--------------------------------------------------------------------------------

GUARANTOR: DUNE OPERATING COMPANY By:   /s/ James A. Watt Name:   James A. Watt
Title:   President

 

STATE OF TEXAS

  §   §

COUNTY OF HARRIS

  §

This instrument was acknowledged before me the 21st day of December, 2011 by
James A. Watt, President of Dune Operating Company, a Texas corporation, on
behalf of such corporation.

 

/s/ Sharon K. Barker Notary Public Seal: [SEAL]

 

14



--------------------------------------------------------------------------------

SCHEDULE I

 

Assignee

   Percentage of Assigned Rights     Percentage of Assigned
Security Interest  

Bank of Montreal

     68.2539682539683 %      68.2539682539683 % 

CIT Bank

     31.7460317460317 %      31.7460317460317 % 

TOTAL

     100.00 %      100.00 % 

 

15



--------------------------------------------------------------------------------

ANNEX I

MORTGAGES:

1. Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement from Goldking Operating Company
(predecessor of Dune Properties, Inc.), as Mortgager, for the benefit of Wells
Fargo Foothill, Inc., as Mortgagee and Arranger and Administrative Agent.

 

Parishes

  

Recordation

   Date Filed Calcasieu    Book 3358, Pg 333, Entry No. 2811583    05/17/07
Cameron    File No. 304213    05/16/07 East Baton Rouge    Orig 391, Bndl 11951
   05/17/07 Iberia    Book 1195, Page 594, Entry No. 2007-000005535    05/16/07
Iberville    Book 454, Entry No. 1, File No. 2222    05/17/07 Jefferson Davis   
Book 556, Page 876, File No. 628215    05/17/07 Lafayette    File No.
2007-00021974    05/16/07 Lafourche    Book 1257, Page 599, Inst. No. 1025662   
05/16/07 Plaquemines    Book 476, Page 549, File No. 2007-00002998    05/16/07
St. Martin    Book 1108, Page 150, Inst. No. 399986    05/16/07 St. Mary    Book
1124, Page 673, File No. 281805    05/16/07 Terrebonne    Book 1981, Page 856.
File No. 1266384    05/16/07 Vermilion    No. 20705758    05/16/07

2. Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement from Dune Energy, Inc., as Mortgager,
for the benefit of Wells Fargo Foothill, Inc., as Mortgagee and Arranger and
Administrative Agent.

 

Parishes

  

Recordation

   Date Filed St. Charles    Book 1213, Pg 95, File No. 330899    05/15/07

3. Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement from Goldking Operating
Company (predecessor of Dune Properties, Inc.), as Trustor, to Terry I. Cross,
as the Trustee for the benefit of Wells Fargo Foothill, Inc. as Arranger and
Administrative Agent.

 

Counties

  

Recordation

   Date Filed Brazoria    No. 200727750    05/17/07 Colorado    No. 2480. Vol.
558, Page 072    05/17/07 Jackson    No. 65257, Vol. 304, Page 742    05/21/07
Jefferson    No. 2007019184    05/17/07 Karnes    No. 00075268, Bk OR, Vol. 854,
Page 438    05/17/07 Liberty    No. 2007007057    05/17/11

 

16



--------------------------------------------------------------------------------

4. Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement from Dune Energy, Inc.,
as Trustor, to Terry I. Cross, as the Trustee for the benefit of Wells Fargo
Foothill, Inc. as Arranger and Administrative Agent.

 

Counties

  

Recordation

   Date Filed Frio    No. 0118946, Vol. 0034, Page 491    05/18/07 Zapata    No.
147326, Vol. 792, Page 281    05/17/07

FINANCING STATEMENTS:

UCC-1 Financing Statements –Wells Fargo Capital Finance, Inc., as Agent, as
secured party

 

Debtor

  

Jurisdiction

   Filing Data      File Date

Dune Energy, Inc.

   Delaware Sec of State    #20071795136      05/11/07

Goldking Energy Corporation

   Delaware Sec of State    #20071795268      05/11/07

Dune Properties, Inc.

   Calcasieu Parish, LA    #10-42769      05/17/07

Dune Properties, Inc.

   St. Charles Parish, LA    #45-079729      05/16/07

Dune Properties, Inc.

   St. Charles Parish, LA    #45-079715      05/15/07

Dune Energy, Inc.

   St. Charles Parish, LA    #45-079714      05/15/07

Dune Energy, Inc.

   St. Charles Parish, LA    #45-079727      05/15/07

Dune Properties, Inc.

   TX Sec of State    #07-0016359930      05/15/07

Dune Properties, Inc.

   TX Sec of State    #07-0016085582      05/11/07

Vaquero Partners LLC

   TX Sec of State    #07-0016085693      05/11/07

Dune Operating Company

   TX Sec of State    #07-0016085704      05/11/07

 

17



--------------------------------------------------------------------------------

ANNEX II

 

Assigning Lender

   Loan Principal balance  

Wayzata Opportunities Fund II, L.P.

   $ 39,974,319.65   

 

Annex II - 1